  Case 2:18-cv-08048-SVW-JC Document 68 Filed 09/18/19 Page 1 of 1 Page ID #:963




VERNON UNSWORTH,
                                                    2:18-cv-08048-SVW (JC)



ELON MUSK,




 
                                                      Defamation



        9/18/19                            /s/ L. Lin Wood
                                                              Vernon Unsworth




       9/18/19                           /s/ Michael T. Lifrak (w/ express permission)
                                                                Elon Musk
